J-S28006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MARCUS HAND                             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 ANDREW DANCHA, M.D., SANDRA             :   No. 1240 MDA 2017
 SNYDER, DR. MCGREGOR, PAULA             :
 PRICE, WEDFORD HEALTH                   :
 SOURCES, INC., CORIZON HEALTH           :
 CARE SERVICES, AND DR. MARTY            :
 COLE

                Appeal from the Order Entered July 20, 2017
            In the Court of Common Pleas of Huntingdon County
                    Civil Division at No(s): 2015-00717


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                          FILED JULY 09, 2018

     Appellant, Marcus Hand, appeals pro se from the July 20, 2017 order

granting summary judgment to several defendants in this medical malpractice

action. We quash.

     As our resolution is based on the procedural posture of this case, we

decline to set forth the factual background. On May 18, 2015, Appellant filed

a medical malpractice complaint against Dr. Andrew Dancha, Dr. Deborah

McGregor, Dr. Marty Cole, Sandra Snyder, Paula Price, Wexford Health

Sources, Inc., and Corizon Health Care Services. Appellant failed to serve Dr.

Cole with the complaint.   On August 17, 2015, Appellant discontinued the

action as to Paula Price. On July 20, 2017, the trial court granted summary
J-S28006-18


judgment in favor of Dr. Dancha, Dr. McGregor, Wexford Health Sources, and

Corizon Health Care Services.

      Appellant appealed that order. This Court issued a rule to show cause

why this appeal should not be quashed as being interlocutory. See Pa.R.A.P.

341(a).   Appellant responded that he is no longer pursuing claims against

Sandra Snyder. However, a review of the trial court docket indicates that no

praecipe to discontinue the claim against Ms. Snyder or a similar pleading or

order stating that the claim against Ms. Snyder is discontinued is of record.

Thereafter, this Court discharged the rule to show cause and referred the

jurisdictional issue to this merits panel. The appeal is now ripe for disposition.

      Appellant presents two issues for our review:

      1.   Whether the [trial court erred] in determining that Appellant
      submitted an untimely grievance (thereby failing to exhaust
      administrative remedies)?

      2.   Whether the [trial court erred] by granting summary
      judgment under the circumstances of this case?

Appellant’s Brief at 3 (certain capitalization omitted).

      Prior to addressing the merits of Appellant’s issues, we must determine

if we have jurisdiction over this appeal. “As a general rule, only final orders

are appealable, and final orders are defined as orders disposing of all claims

and all parties.” Haviland v. Kline & Specter, P.C., 182 A.3d 488, 492 (Pa.

Super. 2018) (citation omitted).      In this case, Appellant’s claims against

Sandra Snyder are still pending. Hence, we lack jurisdiction over this appeal.




                                      -2-
J-S28006-18


We may not overlook this jurisdictional defect because of Appellant’s pro se

status. Accordingly, we quash this appeal.

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/09/2018




                                   -3-